                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
MARIO J. CARNEIRO,                        )
    Plaintiff,                            )
                                          )
      v.                                  )
                                          )
                                                    C.A. No. 18·455-JJl1kPAS
SENTINEL INSURANCE COMPANY,               )
LTD.,                                     )
      Defendant.                          )
________________________ )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Plaintiff, lVIario J. Carneiro, and Defendant, Sentinel Insurance Company,

Limited ("Sentinel") have filed cross motions for summary judgment. For reasons set

forth below, the Court DENIES Plaintiffs Motion (ECF No. 11) and GRANTS

Defendant's Motion. ECF No. 12.

I.    BACKGROUND

      Mr.    Carneiro    seeks    a   determination    that    he   1s   entitled   to

uninsured/underinsured motorist coverage under a commercial auto policy when he

was struck by another vehicle while crossing a street as a pedestrian.

The Policy

      Defendant Sentinel issued Special Multi- Flex Policy No. 02 UEC HE2975 for

the Policy period of July 8, 2013 to July 8, 2014 ("the Policy") to Mario J. Carneiro,

CPA Ltd ("the Company"). The Policy provides Commercial Automobile Coverage to

the Company, including an endorsement providing uninsured and underinsured
motorist coverage ("UM/UIM Coverage"). The Named Insured is set forth in the

Declarations as the Company and the scheduled vehicle is an Audi convertible

("Company vehicle"), owned by the Company.

     The U.IVI/Ull\II Coverage states, in relevant part:

     A. Coverage

           1. We will pay all smns the "insured" is legally entitled to recover
              as compensatory damages from the owner or driver of an
              "uninsured motor vehicle" because of:

                   a. "Bodily injury" sustained by an "insured" and caused by
                      an "accident"


     B. Who Is An Insured

     If the Named Insured is designated in the Declarations as:

           2. A partnership, limited liability company, corporation or any
              other form of organization, then the following are "insureds":
                 a. Anyone "occupying" a covered "auto" or a temporary
                     substitute for a covered "auto" ...
                 b. Anyone for damages he or she is entitled to recover
                     because of "bodily injury" sustained by another
                      "insured".
                   c. The Named Insured for "property damage" only.


     F. Additional Definitions

           As used in this endorsement:

           2. "Occupying" means in, upon, getting in, on, out or off.

           4. "Uninsured motor vehicle" means a land motor vehicle or
              "trailer":

           b. Which is an underinsured motor vehicle. An underinsurecl
              motor vehicle is a land motor vehicle or "trailer" for which the
              sum of all liability bonds or policies at the time of an "accident"



                                          2
                  does not provide at least he amount an "insured"      IS   legally
                  entitled to recovery as damages;

              d. That is a hit·and·run vehicle and neither the driver nor owner
                 can be identified.

ECF No. 11·3, Ex. Bat 29·31.

The Accidentl

       Mr. Carneiro was struck by a car while crossmg Warren Avenue in East

Providence, Rhode Island. 2 Mr. Carneiro had left the parked Company vehicle after

retrieving his office keys from inside the vehicle and was heading back to his company

office when he was struck about five feet or so from the curbside. After the initial

impact, Mr. Carneiro was again struck by a vehicle that never stopped and was never

identified. As a result of being struck, JVlr. Carneiro suffered lower leg and ankle pain

and suffered a myocardial infarction.

II.    STANDARD OF REVIEW

       Summary judgment is warranted when "the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law."

Feel. R. Civ. P. 56(c). The Court should and will view evidence in the light most

favorable to the non·moving party and draw all reasonable inferences in his favor.

See Wilson v. J1!foulison N. Col'p., 639 F.3d 1, 6 (1st Cir. 2011).



      1 The Court takes the facts from Mr. Carneiro's Complaint and Motion for
Summary Judgment. ECF Nos. 1·1, 11.
      2 Myrna Griffith drove the car. Mr. Cameiro sued Ms. Griffith in Providence

Superior Court. According to Plaintiffs Amended Complaint in that case, Ms. Griffith
has $50,000 in liability coverage.


                                             3
III.   DISCUSSION

       A.     Mr. Carneiro Was Not Occupying a Covered Vehicle.

       While to the lay reader the term "occupying" would not encompass a person

across the street from their car, the Rhode Island Supreme Court has decided that

the term is to be interpreted broadly to encompass many situations. They do this

because contracts for uninsured·motorist coverage must "afford protection to the

insured against 'economic loss resulting from injuries sustained by reason of the

negligent operation of uninsurechnotorist vehicles and hihmdTunmotor vehicles."'

J11cVicker v. Travelers h1s. Co., 785 A.2d 550, 554 (R.I. 2001) (quoting Pin Pin H Su

v. Kemper h1s. Companies/Am. #Ioton'sts Ins. Co., 431 A.2d tll6, 419 (R.I. HJ81)).

"[R]esponsible motorists who carry liability insurance should not be uncompensated

when they are without recourse against an uninsured tortfeasor." Amica J11ut. h1s.

Go. v. Streickm; 583 A.2d 550, 553 (R.I. 1990); see also Henderson v. Nationwide h1s.

Co., 35 A. 3d 902, 906 (R.I. 2012). "The primary object remains indemnification for an

insured's loss rather than defeat of his or her claim." DiTata v. Aetna Cas. & 5'ur. Co.,

542 A.2d 245, 247 (R.I. 1988).     UM!UIM policy provisions that "restrict coverage

afforded by the uninsmed·motorist statute are void as a matter of public policy."

NationwideJ11ut. Ins. Co. v. Viti; 850A.2d104, 107 (R.I. 2004) (quoting Rueschemeyer

v. Libertx Mut. Ins. Co., 673 A.2d 448, 450 (R.I. 1996)).

       To effectuate this articulated public policy and to determine how broadly to

read the term "occupying," the Rhode Island Supreme Court has held that comts may

consider the context of a plaintiffs accident when determining whether he was




                                           4
"occupying" a vehicle. Gen. Acddent Ins. Co. v. Olivie1; 574 A.2d 1240 (R.I. 1990)

(finding that a passenger was "occupying" the vehicle for coverage purposes when she

was shot and killed outside the vehicle while being interviewed by a police officer

about an accident involving tho car she had been riding in). The Olivier court held

that a four-factor analysis should be applied in determining whether a person is

"occupying" a vehicle:

       (1) there is a causal relation or connection between the injury and the
           use of the insured vehicle;

       (2) the person asserting coverage must be in a reasonably close
           geographic proximity to the insured vehicle, although the person
           need not be actually touching it;

       (3) the person must be vehicle oriented rather than highway or sidewalk
           oriented at the time; and

      (4) the person must also be engaged in a transaction essential to the use
          of the vehicle at the time.

574 A.2d at 1241.

      The Rhode Island Supreme Court has expanded on the Olivier factors and held

that the proper analysis is fact-driven, and the Olivier factors should be applied as

guideposts. See Hudson v. GEICO Ins. Agenc;~ h1c., 161 A. 3d 1150, 1157 (R.I. 2017)

(noting that a plaintiff may fail to satisfy a portion of Olivier and still be determined

as "occupying" an insured vehicle for coverage purposes and finding that the

passenger of an insured vehicle who heard crash of an accident nearby and loft her

vehicle to help was occupying the covered car when injured at the accident site).




                                           5
       The Policy language at issue relates to inclusion of persons within the Policy.

The Court thus analyzes this case with a liberal view of the Policy and with the Oliver

factors in mind as a guidepost.

          1. causal relation oz· connection

      There is no evidence of a causal relation or connection between Mr. Carneiro's

injury and the use of the insured vehicle. Mr. Carneiro does not claim that he had

been using his car at or around the time that he was injured but had simply left his

office keys in his vehicle and walked over to retrieve them. The covered vehicle acted

as a vessel holding the office keys, and the accident had no relation with the operation

and use of the vehicle.

          2. reasonably close geog1·aphic proximity

      Mr. Carneiro argues that courts have found plaintiffs who wore further away

from the covered vehicle than he was here were "occupying" the vehicle for coverage

purposes. ECF No. 11·11 at 18 (arguing that the Hudson court found the plaintiff

was "occupying" her vehicle at 97 feet away while Mr. Carneiro was injured at around

40 feet away). The Court finds that Mr. Carneiro has established that ho was in

"reasonably close proximity" to his vehicle.

          3. vehicle 01iented

      Olivier distinguishes between those who are "vehicle oriented" and those who

aro "sidewalk oriented." 574 A.2d at 1241. Mr. Carneiro concedes that he had left

the vehicle, crossed the street, and was headed toward his office. He had severed his

connection with the vehicle and was "sidewalk oriented." Sec Hudson, 161 A. 3d at




                                          6
1157 (discussing cases where individuals were no longer "vehicle oriented" when they

have severed connection with their vehicles or are on their own without reference to

the vehicle).

           4. transaction essential to the use of the vehicle

      Lastly, Mr. Carneiro does not present evidence that he was engaged in a

transaction essential to the use of the vehicle at the time. See Olivie1; 574 A.2d at

1241. While Mr. Carneiro argues that the covered car essential to use of his business

and the vehicle was "business orientated," he fails to show how his retrieval of office

keys to access his office building was essential to the use of his motor vehicle.

      At best, Mr. Carneiro establishes one of the four Olivier factors. With a liberal

view of the Policy and using the Olivier factors as a guidepost, and considering all the

facts as a whole, tho Court finds that Mr. Carneiro was not "occupying" the covered

vehicle at the time of the accident and is therefore not insured under the Policy.

      B.        Whether Mr. Carneiro is the "Alter Ego" of the Named Insured Company
                is Irrelevant.

      Mr. Carneiro's argument that he is the "alter ego" of the Named Insured

Company also fails.      The "Who Is an Insured" section of the Policy is clear and

unambiguous: The Policy states that the coverage is for a corporate entity, "Mario J.

Carneiro, CPA, Ltd."      Next, the Policy provides that "[i]f the Named Insured is

designated in the Declarations as: ... A partnership, limited liability company,

corporation or any other form of organization," then only certain individuals are

afforded coverage, including those "occupying" a covered vehicle.         Whether Mr.




                                           7
Carneiro is the "alter ego" of the Company has no bearing here as the Comp a ny

r emains the Named Ins ured a nd the Policy defining the insured a pply.

IV.   CONCLUSION

      The Court thus DENIES Plaintiffs Motion for Summary Judgment (ECF No.

11) and GRANTS Defenda nt's 1\ilotion for Summary Judgment (ECF No. 12) .




John J . McConnell, Jr.
United States District Judge

April 16, 2019




                                         8
